Reversed and Opinion Filed May 6, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00237-CV

                EX PARTE: THOMAS EUGENE RUMBAUGH

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-00023-2020

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                         Opinion by Justice Pedersen, III
      Appellant Thomas Eugene Rumbaugh filed a petition for expunction, seeking

an order to have all records of his 2009 arrest for the offenses of (i) possession of a

dangerous drug and (ii) possession of a controlled substance expunged. The trial

court granted the expunction order. Appellant Texas Department of Public Safety

(the “Department”) asserts on appeal that Rumbaugh is not entitled to expunge his

2009 arrest. We reverse the trial court’s order.

                                I.     BACKGROUND

      On February 8, 2009, Rumbaugh was arrested and charged with (i) possession

of a dangerous drug—a class A misdemeanor—and (ii) possession of a controlled

substance in penalty group three, with less than twenty-eight grams—another class
A misdemeanor. Rumbaugh plead not guilty to, and was found not guilty of, those

charges, which resulted in acquittals on December 4, 2009. Rumbaugh is no longer

subject to any jeopardy or restraint resulting from that arrest.

        On January 3, 2020, Rumbaugh filed a petition to expunge the records for the

December 4, 2009 acquitted charges. Rumbaugh served this petition upon the

Department on January 10, 2020. On January 14, 2020, the trial court entered an

Order Granting Expunction “pursuant to Article 55.01(a)(1) of the Texas Code of

Criminal Procedure.” See TEX. CODE CRIM. PROC. ANN. art. 55.01(a)(1)(A).1

        On February 20, 2020, the Department filed its restricted appeal. In two issues,

the Department asserts:

        (i)      Rumbaugh was not entitled to an expunction of his acquitted
                 charge under Article 55.02 § 2(c) of the Texas Code of Criminal
                 Procedure because the Department, a respondent, was never
                 notified of a petition nor a hearing date for the expunction
                 proceeding.
        (ii)     Appellee is not entitled to an expunction of his acquitted charge
                 under Article 55.01(c) because he was convicted of an offense
                 arising out of the same criminal episode as the offense for which
                 he was acquitted.




    1
       Texas Code of Criminal Procedure article 55.01(a)(1)(A) provides “[a] person who has been placed
under a custodial or noncustodial arrest for commission of either a felony or misdemeanor is entitled to
have all records and files relating to the arrest expunged if: the person is tried for the offense for which the
person was arrested and is acquitted by the trial court, except as provided by Subsection (c).” CRIM. PROC.
art. 55.01(a)(1)(A).
                                                     –2–
                                   II.     RESTRICTED APPEAL

        We must initially determine whether the Department may complain of the

expunction order in a restricted appeal. To successfully attack an order by restricted

appeal, the appealing party must show:

        (1) it filed notice of the restricted appeal within six months after the
        judgment was signed;
        (2) it was a party to the underlying lawsuit;
        (3) it did not participate in the hearing that resulted in the judgment
        complained of and did not timely file any postjudgment motions or
        requests for findings of fact and conclusions of law; and
        (4) error is apparent on the face of the record.

TEX. R. APP. P. 26.1(c), 30; Alexander v. Lynda’s Boutique, 134 S.W.3d 845, 848

(Tex. 2004). An agency protesting an expunction order may appeal the judge’s

decision in the same manner as in other civil cases. CRIM. PROC. art. 55.02, § 3(a).

All law enforcement agencies that may have records a petitioner wants expunged are

entitled to be represented by counsel at an expunction hearing. See id. art. 55.02, §

2(c–1); Tex. Dep’t of Pub. Safety v. Moore, 51 S.W.3d 355, 357 (Tex. App.—Tyler

2001, no pet.).

        In Rumbaugh’s expunction proceeding, the Department (i) filed its notice of

the restricted appeal thirty-seven days after the order of expunction; (ii) was a State

agency with records subject to Rumbaugh’s expunction2; and (iii) did not participate



    2
      The Department, “as a State agency with records subject to expunction, is a party to the suit within
the meaning of the requirements for a restricted appeal.” Moore, 51 S.W.3d at 357; see also State v. Sink,
685 S.W.2d 403, 404 (Tex. App.—Dallas 1985, no writ) (holding State had standing to directly appeal ex
parte expunction order).
                                                  –3–
in any hearing or timely file any post-judgment motions or requests in the expunction

proceedings. Thus, the Department meets the first three requirements for raising its

restricted appeal. We next turn to whether error is apparent on the face of the record.

      In a restricted appeal, we are limited to considering only the face of the record;

but, our scope of review is otherwise the same as that in an ordinary appeal;

therefore, we review the entire case. Tex. Dep’t of Pub. Safety v. Jacobs, 250 S.W.3d

209, 211 (Tex. App.—Dallas 2008, no pet.); see also Norman Commc’ns v. Tex.

Eastman Co., 955 S.W.2d 269, 270 (Tex. 1997). For such a restricted appeal, the

face of the record consists of all papers on file in the appeal, including the reporter’s

record. Norman Commc’ns, 955 S.W.2d at 270 (citing DSC Fin. Corp. v. Moffitt,

815 S.W.2d 551 (Tex. 1991)). The Department asserts that error is apparent on the

face of the record because (i) the Department was not served with notice of a hearing

on the expunction petition in violation of the statute, (ii) the Order was signed less

than 30 days after the petition was filed in violation of the statute, and (iii) the trial

court misinterpreted the expunction statute.

      The record indicates that no hearing was held on the expunction petition.

Citing article 55.02 § 2(c) of the Texas Code of Criminal Procedure, the Department

argues that a hearing on and notice for the expunction petition was mandatory. The

pertinent portions of article 55.02 § 2(c) provide:

      (c) The court shall set a hearing on the matter no sooner than thirty days
      from the filing of the petition and shall give to each official or agency


                                          –4–
      or other governmental entity named in the petition reasonable notice of
      the hearing by:
             (1) certified mail, return receipt requested; or
             (2) secure electronic mail, electronic transmission, or facsimile
             transmission.

CRIM. PROC. art. 55.02, § 2(c). Though not raised in the Department’s briefing, we

have previously addressed this very same issue in Tex. Dep’t of Pub. Serv. v.

Velazquez. No. 05-16-01326-CV, 2017 WL 4003427, at *2 (Tex. App.—Dallas

Sept. 12, 2017, no pet.). In Velazquez, the trial court granted Velazquez’s verified

petition for expunction on May 13, 2016. Id. at *1. However, that record contained

“no notation of a hearing on the expunction petition” nor “record of any proceedings

occurring on that date in [that] case.” Id. We held:

      The expunction statute mandates that the trial court (1) set a hearing on
      the petition for expunction no sooner than thirty days from the filing of
      the petition, and (2) give to each official or agency or other
      governmental entity named in the petition reasonable notice of the
      hearing by certified mail, return receipt requested, or secure electronic
      mail, electronic transmission, or facsimile transmission. The
      procedures listed in article 55.02 are mandatory. If the record does not
      indicate that an affected agency was notified in accordance with the
      statute, then the record reflects a proceeding in violation of the statute
      and the expunction order must be set aside.

Id. at *2. (citations omitted, emphasis added). Here, Rumbaugh filed no brief and

made no assertions to our Court. The record contains neither evidence that any

hearing was held nor evidence that any notice of a hearing was given to the

Department. Thus, as in Velazquez, we must conclude error is apparent on the face

of the record because the Department was not notified of a hearing on Rumbaugh’s


                                         –5–
petition. See id. at *2.3 The Department has met the requirements of a restricted

appeal, and we need not reach its remaining bases for restricted appeal. TEX. R. APP.

P. 47.1. We next turn to the issues the Department raises on appeal.

                                        III.    EXPUNCTION

        “A trial court’s ruling on a petition for expunction is reviewed for abuse of

discretion.” State v. T.S.N., 547 S.W.3d 617, 620 (Tex. 2018). “Under the abuse of

discretion standard, appellate courts afford no deference to the trial court’s legal

determinations because a court has no discretion in deciding what the law is or in

applying it to the facts.” Id. (citing In re Labatt Food Serv., L.P., 279 S.W.3d 640,

643 (Tex. 2009)). As in this case, when the trial court’s ruling hinges on a question

of law—interpretation of article 55.02—we review the trial court’s ruling de novo.

T.S.N., 547 S.W.3d at 620.

Issue One: Rumbaugh was not entitled to an expunction of his acquitted charge
under Article 55.02 § 2(c) of the Texas Code of Criminal Procedure because the
Department, a respondent, was never notified of a petition nor a hearing date
for the expunction proceeding.

        As we have concluded above, it was error for the trial court to order

Rumbaugh’s records expunged without providing notice to the Department of a

hearing. Velazquez, 2017 WL 4003427 at *2. Furthermore, nothing in the record



    3
      We note, however, that several of our sister courts have also held that an evidentiary hearing is not
necessarily required if the petition seeking expunction can be decided on the paper record alone. Matter of
J.J.R., 599 S.W.3d 605, 613 (Tex. App.—El Paso 2020, no pet.); Ex parte Wilson, 224 S.W.3d 860, 863
(Tex. App.—Texarkana 2007, no pet.); Ex parte Current, 877 S.W.2d 833, 839 (Tex. App.—Waco 1994,
no pet.).
                                                   –6–
reflects that the Department waived the notice requirement under article 55.02 § 2(c).

This violation of mandatory procedures requires us to set Rumbaugh’s expunction

order aside. Id. We sustain the Department’s first issue.

Issue Two: Appellee is not entitled to an expunction of his acquitted charge
under Article 55.01(c) because he was convicted of an offense arising out of the
same criminal episode as the offense for which he was acquitted.

        Because of our resolution of the Department’s first issue, we pretermit further

discussion of its second issue. TEX. R. APP. P. 47.1.4

                                        IV.     CONCLUSION

        The judgment of the trial court is reversed, and the January 14, 2020 Order

Granting Expunction is set aside.5




                                                      /Bill Pedersen, III//
                                                      BILL PEDERSEN, III
                                                      JUSTICE




    4
       But see, Ex parte Ferris, 613 S.W.3d 276, 284 (Tex. App.—Dallas 2020, pet. filed) (holding that, in
the context of an expunction under article 55.01, a 2014 arrest for driving while intoxicated (“DWI”) and a
2018 DWI are not part of the same criminal episode because they could not be consolidated or joined for
trial or sentencing under Texas Penal Code §§ 3.02-3.03.).
    5
      The reversal of an expunction order encompasses all of the agencies in possession of the petitioner’s
criminal records, even those who did not appeal. Ex parte Elliot, 815 S.W.2d 251, 252 (Tex. 1991).
However, our setting aside the expunction order does not prevent Rumbaugh from refiling another
expunction petition. See Rodriguez v. T.M.B., 812 S.W.2d 449, 449 n. 2 (Tex. App.—San Antonio 1991,
no writ); Texas Dep’t of Pub. Safety v. Riley, 773 S.W.2d 756, 759 (Tex. App.—San Antonio 1989, no writ)
(Butts, J., concurring).
                                                   –7–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

EX PARTE: THOMAS EUGENE                        On Appeal from the 199th Judicial
RUMBAUGH                                       District Court, Collin County, Texas
                                               Trial Court Cause No. 199-00023-
No. 05-20-00237-CV           V.                2020.
                                               Opinion delivered by Justice
                                               Pedersen, III. Justices Partida-
                                               Kipness and Goldstein participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED, and the January 14, 2020 Order Granting Expunction is set
aside.

       It is ORDERED that appellant the Texas Department of Public Safety recover
its costs of this appeal from appellant Thomas Eugene Rumbaugh.

Judgment entered this 6th day of May, 2021.




                                         –8–